Matter of Idolor v Board of Coop. Educ. Servs. of Nassau County (2015 NY Slip Op 09284)





Matter of Idolor v Board of Coop. Educ. Servs. of Nassau County


2015 NY Slip Op 09284


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-08354
 (Index No. 1886/14)

[*1]In the Matter of Lucky Idolor, appellant, 
vBoard of Cooperative Educational Services of Nassau County, respondent.


Law Offices of Louis D. Stober, Jr., LLC, Garden City, NY (Anthony P. Giustino of counsel), for appellant.
Ingerman Smith, LLP, Hauppauge, NY (Michael G. McAlvin of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Cooperative Educational Services of Nassau County dated October 30, 2013, which adopted the findings of a Hearing Officer dated October 6, 2013, made after a hearing, that the petitioner was guilty of misconduct and insubordination, and terminated his employment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (McCormack, J.), entered July 3, 2014, which granted that branch of the respondent's motion which was to dismiss the proceeding based upon the petitioner's failure to comply with the notice of claim requirements of Education Law § 3813(1), denied the petition and, in effect, dismissed the proceeding.
ORDERED that the order and judgment is affirmed, with costs.
Contrary to the petitioner's contention, the filing of a notice of claim within three months after his claim arose was a condition precedent to the maintenance of this proceeding, in which he seeks both equitable relief and recovery of damages (see Education Law § 3813[1]; Matter of McGovern v Mount Pleasant Cent. Sch. Dist., 114 AD3d 795, 795-796, affd 25 NY3d 1051; Matter of Smith v Brenner, 106 AD3d 1018, 1018; Matter of Sheil v Melucci, 94 AD3d 766, 767-768). Accordingly, since the petitioner did not file a timely notice of claim, the Supreme Court properly granted that branch of the respondent's motion which was to dismiss the proceeding (see Education Law § 3813[1]).
RIVERA, J.P., CHAMBERS, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court